          Case 5:18-cv-00803-XR Document 16 Filed 12/17/18 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

ETTA FANNING,                                 §
                                              §
               Plaintiff,                     §
                                              §
VS.                                           §      Civil Action No. 5:18-cv-0803-XR
                                              §
CITY OF SHAVANO PARK, TEXAS,                  §
                                              §
            Defendant.                        §
__________________________________            §

                        PLAINTIFF’S OPPOSED MOTION
                 FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

       Plaintiff ETTA FANNING hereby moves for leave to file her First Amended Complaint,

as follows.

                                    Procedural Background

       Plaintiff Etta Fanning filed this lawsuit on August 3, 2018. Defendant City of Shavano

Park was served with process on August 22, 2018, and filed a motion to dismiss under Rule

12(b)(6) [Doc. No. 7] on September 13, 2018. Fanning timely responded to the motion to dismiss,

and the City filed a reply. The Court entered a scheduling order on October 16, 2018. [Doc. No.

13.] This motion for leave to amend the complaint is timely, as it is filed by December 17, 2018,

the deadline set out in the Court’s scheduling order. Id.

                                            Argument

       Aside from the opportunity to amend once as a matter of course, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). “The court should freely give leave when justice so requires.” Id.; see also Foman v.
            Case 5:18-cv-00803-XR Document 16 Filed 12/17/18 Page 2 of 3



Davis, 371 U.S. 178, 182 (1962); Lyn-Lea Travel Corp. v. American Airlines, Inc., 283 F.3d 282,

286 (5th Cir. 2002).

        The proposed amended complaint, a copy of which is attached hereto as Exhibit A, would

add M.J. Smoot as a plaintiff, and adds additional legal theories challenging the City’s sign code

at issue in this matter. It does not add any additional defendants.

        Counsel conferred today by email with counsel for Defendant City of Shavano Park, who

responded that the City was opposed to the motion for leave. Counsel for the City did not provide

a reason for opposition.

        Fanning respectfully submits that the amendment should be allowed, particularly under the

liberal standard of Rule 15(a)(2) for leave to amend a complaint. Fanning’s motion is filed

according to the deadline set out in the Court’s scheduling order. While the amendment is still

within the Court’s discretion to allow, the fact that it is filed according to the deadline set out in

the scheduling order suggests that the City cannot claim prejudice in the absence of some unusual

circumstances. The fact that Plaintiff Fanning intends to add a co-Plaintiff, and additional legal

theories challenging the city’s sign code, does not amount to the type of prejudice that would

support the City’s opposition to amendment. The City has plenty of time under the discovery

schedule to prepare and present its case. Allowing amendment would further the interest of judicial

efficiency, and preserve the resources of both sides in this case, because it would be more efficient

for the new Plaintiff, MJ Smoot, to be added to this case, and for the additional legal theories to

be raised in this case, as opposed to in a separate lawsuit filed by Smoot alone (followed by a

motion to consolidate the cases).

        Fanning respectfully requests that the Court grant leave to file the attached First Amended

Complaint.



                                                  2
Plfs’ mtn for leave to amend
            Case 5:18-cv-00803-XR Document 16 Filed 12/17/18 Page 3 of 3



                                            Respectfully submitted,

                                            /s/ Jerad Najvar_____________
                                            Jerad Wayne Najvar
                                            Texas Bar No. 24068079
                                            NAJVAR LAW FIRM, PLLC
                                            2180 North Loop West, Suite 255
                                            Houston, TX 77018
                                            281.404.4696 phone
                                            281.582.4138 fax
                                            jerad@najvarlaw.com
                                            Lead Counsel for Plaintiff



                                     CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that on December 17, 2018, the foregoing
document, and any accompanying exhibits and proposed order, was served by CM/ECF as follows:

Charles S. Frigerio
Law Offices of Charles S. Frigerio
111 Soledad Street, Suite 840
San Antonio, Texas 78205

                                            /s/ Jerad Najvar
                                            Jerad Najvar




                                               3
Plfs’ mtn for leave to amend
